RESOLUCIÓN
Vista la Solicitud de Reinstalación presentada por el querellado Humberto J. Ramírez Ferrer, a la luz de nues-tra Opinión per curiam de 1ro de marzo de 1999 y la Reso-lución de 18 de junio de 1999, se autoriza su reinstalación al ejercicio de la abogacía.
Con vista al informe de la Directora de la Oficina de Inspección de Notarías, Leda. Carmen H. Carlos, de 2 de septiembre de 1999, y sus anejos, expositivo de las múlti-ples deficiencias que existían en los Protocolos 1994, 1995, 1996, 1997 y 1998, en particular la omisión de no haberse adherido durante todos esos años sellos de rentas internas e impuesto notarial ascendentes a ocho mil trescientos treinta y cuatro dólares ($8,334) —e independientemente del interés y la diligencia desplegada por el licenciado Ra-mírez Ferrer para subsanarlos— por la seriedad y grave-*141dad que revisten acumulativamente esas deficiencias, se deniega su reinstalación a la notaría.(1)

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


 In re Rivera Rivera, 146 D.P.R. 1 (1998); In re Casiano Silva, 145 D.P.R. 343 (1998); In re Nieves Ortiz, 144 D.P.R. 918 (1998); In re Madera Acosta, 144 D.P.R. 743 (1998); In re Casasnovas Luiggi, 142 D.P.R. 218 (1997); In re Colón Muñoz, 131 D.P.R. 121 (1992); In re Merino Quiñones, 115 D.P.R. 812 (1984).